Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Terry Louis Spelling, Appellant                       Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. CCL-M-08-
No. 06-13-00215-CR        v.                          0322). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Terry Louis Spelling, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 11, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk